DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2010/0136868) in view of Nakajima et al. (US 6,108,056) and Yamazaki et al. (US 2014/0063432).
	As to claims 1-2, Chien discloses in figure 9: a first base material 152; an element layer comprising the array layer 154 and the touch sensor layer 110; and a second base material 102.  Chien discloses in paragraph [0034] that the array layer 154 comprises pixel structures which include transistors, pixel electrodes electrically connecting to the drains of the transistors, scan lines electrically connecting to gates of the transistors and data lines electrically connecting to sources of the transistors.  Chien discloses in figure 5 that the wiring for the touch sensor included in the touch sensor has a net-like shape which would overlap with the scan lines electrically connected to a gate electrode of the transistor as well as with data lines electrically connected to a source electrode of the transistor.  The claimed first and second adhesive layers seem to refer to a separation layer disclosed in the specification.  According to paragraphs [0223]-[0226], the separation layer may include inorganic insulating material such as a metal oxide or organic insulating material such as an organic resin.  Chien discloses in figure 16, a black matrix disposed between the touch sensor layer and the second base material 202.  Chien discloses in paragraph [0032] that the black matrix is made of insulating material.  Therefore, the black matrix is interpreted as the second adhesive layer disposed between the element layer and the second base material.
	Chien does not disclose a first adhesive layer or capacitor.  Nakajima discloses in figure 8, a conventional array substrate comprising a silicon oxide layer 102 disposed between the first base material 101 and the array layer, wherein the array layer comprises capacitors 119 and 120.  The silicon oxide layer 102 is interpreted as the first adhesive layer disposed between the first base material and the element layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chien by providing the array substrate structure of Nakajima because conventional structures were known to be cost effective and reliable.
	Chien does not disclose a protective film provided at a second surface of the first base material, wherein the protective film comprises any one of platinum, nickel, cobalt, manganese, and copper.  Yamazaki discloses in figure 5B, a second sealant 108 provided at a second surface of the first base material 101.  Yamazaki discloses in paragraph [0052] that the second sealant 108 may comprise a metal such as copper or nickel, and has lower moisture permeability than sealants 106 and 107.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chien by providing a protective film provided at a second surface of the first base material which comprises copper or nickel as disclosed by Yamazaki in order to protect the device from moisture.
	As to claim 4, Chien in view of Nakajim and Yamazaki discloses all of the elements of the claimed invention discussed above regarding claim 2.  Yamazaki further discloses in paragraph [0052], the sealant 108 (protective film) comprises nickel or copper.
	As to claim 9, Chien in view of Nakajim and Yamazaki discloses all of the elements of the claimed invention discussed above regarding claim 2.  Nakajima discloses in figure 8, a first layer 102.  Chien discloses in figure 16, a second layer 224.  The first layer disclosed by Nakajima and the second layer disclosed by Chien are considered to be adhesives as discussed above regarding claims 1-2.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2010/0136868) in view of Nakajima et al. (US 6,108,056) and Yamazaki et al. (US 2014/0063432) as applied to claims 1-2 above, and further in view of Akimoto et al. (US 2007/0072439).
Chien in view of Nakajima and Yamazaki discloses all of the elements of the claimed invention discussed above regarding claims 1-2, but does not disclose wherein the transistor comprises an oxide semiconductor in a channel-formation region.  Akimoto discloses in paragraph [0009], a thin film transistor using an oxide semiconductor such as zinc oxide in a channel-formation region has improved characteristics compared to a thin film transistor comprising amorphous silicon due to the higher mobility of the oxide semiconductor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chien by providing a thin film transistor comprising an oxide semiconductor in a channel-formation region in order to obtain improved characteristics due to the higher mobility of the oxide semiconductor.
Allowable Subject Matter
Claims 3 and 7-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a method for manufacturing an electronic device comprising the combination required by claim 3, wherein the element layer is formed on a support substrate and then separated from the support substrate.  Claims 7-8 are allowed by virtue of their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871